UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-7846



TYRONE WALKER,

                                              Plaintiff - Appellant,

          versus


OFFICER YOUNG, Police Officer; CARL MOORE,
Police Officer,

                                            Defendants - Appellees,

          and


OFFICER HAMILTON,

                                                          Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-97-384-3)


Submitted:   March 16, 1999                   Decided:   May 4, 1999


Before WILKINS, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Walker, Appellant Pro Se. Anton Joseph Stelly, THOMPSON,
SMITHERS, NEWMAN & WADE, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Tyrone Walker appeals the magistrate judge’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.*   We

have reviewed the record and the magistrate judge’s oral opinion

and find no reversible error. Based on testimony adduced at trial,

the magistrate judge did not err by concluding that neither of the

named Defendants was responsible for Walker’s injuries. According-

ly, we affirm the decision of the magistrate judge.   See Walker v.

Hamilton, No. CA-97-384-3 (E.D. Va. Nov. 19, 1998). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




     *
       All parties consented to the jurisdiction and authority of
the magistrate judge to enter final judgment in this action.


                                2